 



EXHIBIT 10.2

PS BUSINESS PARKS, L.P.

AMENDMENT NO. 1 TO
AMENDMENT TO AGREEMENT OF LIMITED
PARTNERSHIP RELATING TO
7.000% SERIES H CUMULATIVE REDEEMABLE
PREFERRED UNITS

     This Amendment No. 1, effective as of October 25, 2004 (this “Amendment”),
to the Amendment to the Agreement of Limited Partnership of PS Business Parks,
L.P., a California limited partnership (the “Partnership"), dated as of January
30, 2004 (the “Initial Amendment"), further amends the Agreement of Limited
Partnership of the Partnership, dated as of March 17, 1998, as amended, by and
among PS Business Parks, Inc. (the “General Partner") and each of the limited
partners described on Exhibit A to that partnership agreement (the “Partnership
Agreement").

     WHEREAS, on January 30, 2004, the General Partner issued 6,900,000
Depositary Shares each representing 1/1000th of a share of the General Partner’s
preferred stock designated as the “7.000% Cumulative Preferred Stock, Series H”
(the “Depositary Shares") for a price of $25.00 per Depositary Share;

     WHEREAS, the General Partner has agreed to issue an additional 1,300,000
Depositary Shares for a price of $24.0638 per Depositary Share; and

     WHEREAS, the General Partner desires by this Amendment to so amend (i) the
Initial Amendment as of the date first set forth above to increase the number of
Series H Preferred Units (as defined in the Initial Amendment) and (ii) the
Partnership Agreement as of the date first set forth above to reflect the
issuance of the additional 1,300,000 Series H Preferred Units.

     NOW, THEREFORE, the Initial Amendment and the Partnership Agreement are
hereby amended as follows:

          Section 1. Section 1(c) of the Initial Amendment is hereby amended and
replaced, in its entirety, by the following:

“Priority Return” means an amount equal to 7.0% per annum, of the Liquidation
Preference per Series H Preferred Unit, commencing on the date of issuance of
such Series H Preferred Unit (for purposes of this definition, October 1, 2004
shall be deemed to be the date of issuance for the 1,300,000 Series H Preferred
Units issued on October 25, 2004), determined on the basis of a 360-day year
(and twelve 30-day months), cumulative to the extent not distributed on any
Series H Preferred Unit Distribution Payment Date (as defined below).

          Section 2. Section 2(a) of the Initial Amendment is hereby amended and
replaced, in its entirety, by the following:

 



--------------------------------------------------------------------------------



 



“Pursuant to Section 4.2(a) of the Partnership Agreement, a series of
Partnership Units (as such term is defined in the Partnership Agreement) in the
Partnership designated as the “7.000% Series H Cumulative Redeemable Preferred
Units” (the “Series H Preferred Units") is hereby established effective as of
January 30, 2004. The initial number of Series H Preferred Units shall be
6,900,000. Effective as of October 25, 2004, the number of Series H Preferred
Units shall be increased to 8,200,000. The Holders of Series H Preferred Units
shall not have any Percentage Interest (as such term is defined in the
Partnership Agreement) in the Partnership.”

          Section 3. The second sentence of Section 3(a) of the Initial
Amendment is hereby amended and replaced, in its entirety, by the following:

“Such distributions shall be cumulative, shall accrue from the original date of
issuance of the Series H Preferred Units (for purposes of this section,
October 1, 2004 shall be deemed to be the original date of issuance for the
1,300,000 Series H Preferred Units issued on October 25, 2004), and,
notwithstanding Section 5.1 of the Partnership Agreement, will be payable
(i) quarterly in arrears on March 31, June 30, September 30 and December 31 of
each year commencing on September 30, 2004 and (ii) in the event of a redemption
of Series H Preferred Units (each a “Series H Preferred Unit Distribution
Payment Date").”

          Section 4. In order to duly reflect the issuance of the additional
1,300,000 Series H Preferred Units provided for herein, the Partnership
Agreement is hereby amended pursuant to Section 12.3 of the Partnership
Agreement by replacing the current form of Exhibit A to the Partnership
Agreement with the form of Exhibit A that is attached to this Amendment as
Exhibit A.

[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
above written.

            PS BUSINESS PARKS, INC.
      By:   /s/ Edward A. Stokx         Name:   Edward A. Stokx        Title:  
Executive Vice President     

 